Citation Nr: 0427814	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-08 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from October 1961 to October 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for both hearing loss disability and 
tinnitus.  In April 2004, the veteran was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
The veteran is represented in the instant appeal by Alabama 
Department of Veterans Affairs.  

For the reasons and bases discussed below, service connection 
for both bilateral hearing loss disability and tinnitus is 
GRANTED.  


FINDINGS OF FACT

1.  The veteran's chronic bilateral sensorineural hearing 
loss disability has been shown to have originated during 
active service.  

2.  The veteran's chronic bilateral tinnitus has been shown 
to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral sensorineural hearing loss disability 
was incurred during active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.385 
(2003).  

2.  Chronic bilateral tinnitus was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss Disability

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records do not make any 
reference to hearing loss disability or impaired hearing.  At 
his August 1963 physical examination for service separation, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
-
10 (15)

The numbers in the brackets reflect a converted score based 
upon the change in testing methods that occurred in 1966 and 
1967.  

The veteran's service personnel records convey that he served 
as a construction machine operator attached to an Army 
engineer battalion.  The documentation also note that the 
veteran was decorated for his expertise with a M-1 rifle and 
a carbine.  

At a June 2001 VA audiological evaluation, the veteran 
complained of progressive hearing loss.  He presented a 
history of significant inservice noise exposure associated 
with being present on an Army shooting range and post-service 
noise exposure associated with his employment in the heating 
and air-conditioning trade and as a heavy equipment operator.  
On examination, the veteran was reported to have moderate to 
severe right ear sensorineural hearing loss disability and 
mild to severe left ear sensorineural hearing loss 
disability.  

At an October 2001 VA examination for compensation purposes, 
the veteran complained of hearing loss disability of 
thirty-nine years' duration.  He presented a history of 
inservice noise exposure associated with being on a rifle 
range and operating heavy equipment.  He denied any 
significant post-service occupational or recreational noise 
exposure.  On audiological evaluation, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
85
85
85
LEFT
40
60
70
75
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  

At an August 2002 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
80
80
80
LEFT
25
60
70
70
75

The veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The VA examiner commented that:

Based upon the veteran's military noise 
exposure, it is as least as likely as not 
that noise has possibly attributed in 
some degree to the hearing loss, but 
without a recognizable pattern, the 
amount cannot be determined.  

At the April 2004 hearing on appeal, the veteran testified 
that he experienced significant inservice noise exposure 
while performing his duties as a "D-8 dozer" operator with 
the Army's 806th Combat Engineers and working on a rifle 
range.  He stated that he was on a rifle range for an 
extended period while assisting the National Rifle team.  The 
veteran recalled experiencing impaired hearing soon after 
service separation.  He was prescribed bilateral hearing aids 
in the mid-1970's by a private physician.  

The veteran was clearly exposed to significant noise while 
performing his duties as a heavy equipment operator with an 
Army engineer battalion and on a rifle range.  While not a 
model of clarity, the report of the August 2002 VA 
examination for compensation purposes does conclude that the 
veteran's inservice noise exposure did contribute in some 
degree to the onset of the veteran's chronic bilateral 
sensorineural hearing loss disability.  In the absence of any 
competent evidence to the contrary, the Board finds that 
service connection is now warranted for bilateral 
sensorineural hearing loss disability.  


II.  Tinnitus

The veteran's service medical records make no reference to 
bilateral tinnitus.  At the June 2001 VA audiological 
evaluation, the veteran complained of "mostly" right ear 
tinnitus.  At the October 2001 VA examination for 
compensation purposes, the veteran complained of chronic 
bilateral tinnitus since 1963.  He stated that he initially 
experienced tinnitus after being exposed to noise associated 
with his inservice duties involving heavy equipment and rifle 
ranges.  The veteran was diagnosed with tinnitus.  The VA 
examiner commented that the "etiology is unknown, but based 
upon the pattern of hearing loss, noise could be a 
contributing factor in tinnitus."  
At the April 2004 hearing on appeal, the veteran testified 
that he initially experienced chronic tinnitus during active 
service.  He stated that his ears would ring until late into 
the evening after he operated a bulldozer all day.  

The veteran has been repeatedly diagnosed with chronic 
tinnitus secondary to his inservice noise exposure.  In the 
absence of any competent evidence to the contrary, the Board 
concludes that service connection is now warranted for 
chronic bilateral tinnitus.  


III.  Veterans Claims Assistance Act

In reviewing the issues of the veteran's entitlement to 
service connection for chronic bilateral hearing loss 
disability and chronic tinnitus, the Board observes that the 
VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  An 
August 2001 RO letter to the veteran informed him of the 
Veterans Claims Assistance Act of 2000 (VCAA); the evidence 
needed to support his claims; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate his 
claims, (2) the information and evidence that the VA will 
seek to provide, (3) the information and evidence that the 
veteran is expected to provide; and (4) notice that the 
veteran is to provide any evidence in his possession that 
pertains to the claims.  While the VCAA notice provided to 
the veteran does not strictly comply with the Court's 
guidelines as set forth in Pelegrini, the Board 


finds that such deficiency is not prejudicial to the veteran 
give the favorable resolution of his claims above.  


ORDER

Service connection for chronic bilateral sensorineural 
hearing loss disability is granted.  Service connection for 
chronic bilateral tinnitus is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



